DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s  remarks filed 3/16/2022 have been fully considered. Claims 21-35 and 40 are allowed. However, upon further consideration, a new ground(s) of rejection is made with respect to claims 36-39 addressing the amendments to the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al. 6063098 (Houser).
Regarding claim 36, Houser teaches a surgical instrument comprising: (a) a body (500, 515), wherein the body is configured to support an ultrasonic transducer (40); (b) a shaft (570) extending distally from the body along a longitudinal axis (fig. 13); (c) a waveguide (580) configured to acoustically couple with the ultrasonic transducer (col. 2, lines 37-43), wherein the waveguide extends longitudinally through the shaft (fig. 14), wherein the waveguide includes a flexible waveguide section (figure 14);  - 14 -Serial No. 16/192,894 (d) an articulation section (570) at a distal end of the shaft (figure 13-14; C:17, L:46-55), wherein the articulation section comprises: (i) a plurality of first gaps disposed along a first lateral side of the articulation section, and (ii) a plurality of second gaps disposed along an opposed second lateral side of the articulation section (gap formed between articulating sections, see image below), wherein the first lateral side body is configured to mate with the second lateral side body to encircle the flexible waveguide section (first and second lateral side bodies are connected together and thus configured to “mate” to encircle the flexible waveguide section 580) wherein the flexible waveguide section extends longitudinally through the articulation section between the first gaps and the second gaps (figure 14), wherein the first gaps and the second gaps are configured to cooperate to enable the articulation section and the flexible waveguide section to deflect laterally relative to the longitudinal axis (C:18, L:1-10).  

    PNG
    media_image1.png
    474
    768
    media_image1.png
    Greyscale

 	Regarding 37, Houser teaches the surgical instrument of claim 36, wherein the first gaps are configured to open and the second gaps are configured to close when the articulation section and the flexible waveguide section deflect in a first lateral direction, wherein the second gaps are configured to open and the first gaps are configured to close when the articulation section and the flexible waveguide section deflect in an opposed second lateral direction (see image above, fig. 14 shows how an articulation section deflects, when bent in the opposite direction opposite side will close and the side shown closed in the figure will open).   
Regarding claim 38, Houser teaches a surgical instrument comprising:(a) a body (515, 500), wherein the body is configured to support an ultrasonic transducer (40); (b) a shaft assembly (570) extending distally from the body along a longitudinal axis (fig. 1), wherein the shaft assembly comprises: (i) an outer tube (see image below), (ii) an inner tube (see image below) extending longitudinally through the outer tube (fig. 14); (d) a waveguide (580) configured to acoustically couple with the ultrasonic transducer (col. 2, lines 37-43) and, wherein the waveguide extends longitudinally through the - 15 -Serial No. 16/192,894inner tube (fig. 14); (iii) an articulation section defined by distal portions of the outer tube and the inner tube (see image below, figure 14), wherein the articulation section includes a segmented region defined by the inner tube, wherein the segmented region comprises a plurality of segments (see image below) hingedly coupled together (figure 13) ; (c) an articulation driver (595) coupled with a distal portion of the shaft assembly (col. 18, lines 1-10); wherein the waveguide includes a flexible waveguide section (580, col. 10, lines 54-55) that extends longitudinally through the articulation section (fig. 14), wherein the flexible waveguide section and the articulation section are configured to deflect laterally relative to the longitudinal axis in response to actuation of the articulation driver (col. 18, L:1-10, figure 13).

    PNG
    media_image2.png
    530
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    360
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    477
    740
    media_image4.png
    Greyscale

Regarding claim 39, Houser teaches the surgical instrument of claim 38, wherein the articulation section comprises: (i) the segmented region including a first segmented region and (ii) a second segmented region (See image below) defined by the outer tube (590), wherein the second segmented region comprises a plurality of second segments hingedly coupled, wherein the second segmented region encircles the first segmented region (figure 14, see image below)
Allowable Subject Matter
Claims 21-35 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-35 have not been rejected over the body of prior art because the prior art (Houser et al US 6063098) fails to teach or suggest a distal flange distally positioned relative to the flexible waveguide section, wherein the distal flange is configured to receive a laterally directed bearing force when being driven into an articulated position, wherein the articulated section is deflected from the longitudinal axis in the articulated position, in combination with the other structural limitations recited in claim 21, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
The prior art teaches all of the limitations set forth in claim 38 as rejected above, however, claim 40 has not been rejected over the body of prior art because no reference could be found that teaches or suggests making the outer tube rotatable relative to the inner tube about the longitudinal axis in combination with the inner tube being translatable relative to the outer tube along the longitudinal axis, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/
Primary Examiner, Art Unit 3771